Citation Nr: 1503008	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for depressive disorder, not otherwise specified (NOS) and anxiety disorder, NOS.  

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease (CAD) prior to October 21, 2009.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2008 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the May 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, granted service connection for depressive disorder, NOS, and anxiety disorder, NOS, and assigned a 30 percent evaluation effective February 21, 2008.  

In the July 2011 rating decision, the RO granted service connection for CAD and assigned a 30 percent evaluation effective March 27, 2007.  

During the pendency of the appeal, the RO issued a September 2011 rating decision granting an increased evaluation for depressive disorder, NOS, and anxiety disorder, NOS, of 50 percent effective February 21, 2008.  The RO also issued an October 2014 rating decision granting an increased evaluation for CAD of 100 percent effective October 21, 2009.  The Veteran continues to appeal for a higher evaluation for depressive disorder, NOS, and anxiety disorder, NOS and CAD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  As such, the issues have been recharacterized as reflected on the title page. 

In an October 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The issue of entitlement to service connection for breathing problems, to include as secondary to herbicide exposure, has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 50 percent for depressive disorder, NOS, and anxiety disorder, NOS in an October 2014 correspondence.

2.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 30 percent for CAD prior to October 21, 2009 in an October 2014 correspondence.

3.  The Veteran withdrew his appeal of the claim of entitlement to service connection for bilateral hearing loss in an October 2014 correspondence.

4.  The Veteran withdrew his appeal of the claim of entitlement to service connection for tinnitus in an October 2014 correspondence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 50 percent for depressive disorder, NOS, and anxiety disorder, NOS, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 30 percent for CAD prior to October 21, 2009 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2014 correspondence, the Veteran explained that he was withdrawing his hearing request and that he was currently satisfied with his claim, thereby, withdrawing his appeal for his claims for entitlement for an evaluation in excess of 50 percent for depressive disorder, NOS and anxiety disorder, NOS; entitlement for an evaluation in excess of 30 percent for CAD prior to October 21, 2009; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the correspondence included the Veteran's name, claim number, and a statement that he was satisfied with his claim.  When the Board received the Veteran's October 2014 correspondence, it had not yet issued a decision on these claims.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2014). 

Accordingly, further action by the Board on the increased evaluation claims for depressive disorder, NOS, and anxiety disorder, NOS, and CAD; and the service connection claims for bilateral hearing loss and tinnitus are not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Entitlement to an evaluation in excess of 50 percent for depressive disorder, NOS, and anxiety disorder, NOS, is dismissed.

Entitlement to an evaluation in excess of 30 percent for CAD prior to October 21, 2009 is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


